PEATT, J.
We think it sufficiently appears that the moving parties have acquired a lien on defendants’ property subsequent to the attachment. The affidavit of Matthews states that the sheriff has taken possession of the property of defendants under the attachment, and is now in possession thereof, and that the execution of Matthews was thereafter duly issued and levied “on. the attached! property.” That sufficiently describes the property, and shows it to be now held subject to process in the two proceedings. We are thus brought to the question whether the attachment was granted upon sufficient grounds. The attachment is stated to issue on the ground that defend ants have assigned or disposed of, or are about to assign, or dispose of, their property, with intent to defraud their creditors. We think that the affidavits contain evidence from which the special term judge might fairly draw the inferences necessary to sustain the attachment. The creditor recites his conversations with defendants. Their statements, and the contradictions of their sister, to whom they claimed to have transferred their assets, are given at length, and we cannot say that the conclusion was unwarranted that defendants intended to transfer their property in fraud of their creditors. Just what had been done, and just what was intended to be done, it might not be easy to determine, as the statements made were conflicting. But we think enough appeared to sustain the attachment. Order appealed from affirmed, with costs.